Appeal Reinstated, Dismissed, and Memorandum Opinion filed December 21,
2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00462-CV


                          QUINCY WHITE, Appellant

                                         V.

  BRITTANY LAKES HOMEOWNERS’ ASSOCIATION, INC., Appellee

                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CV-2149


                  MEMORANDUM OPINION

      This is an appeal from a default judgment signed on April 7, 2020. Appellant
Quincy White timely filed a motion for new trial after the judgment. On June 16,
2020, the trial court signed an order conditionally granting White’s motion for new
trial, contingent on White paying appellee Brittany Lakes Homeowners’
Association, Inc. $1,400 in attorney’s fees within ten days of the order. It appeared
undisputed that White did not pay those fees, but that fact is not shown in the record.
Ten days after the trial court signed the order conditionally granting the motion for
new trial, White filed his notice of appeal of the April 7 default judgment and of the
June 16 order conditionally granting a new trial.

       Because a question existed whether the judgment appealed was interlocutory,
we abated the case and remanded it to the trial court for a period of thirty days so the
trial court could sign an order stating whether the condition for payment of fees in
the June 16, 2020 order was met, and if not met, ruling on the motion for new trial.

       A supplemental clerk’s record containing the trial court’s clarifying order was
filed with the clerk of this court on November 30, 2021. The supplemental record
includes an order the trial court signed on November 30, 2021, stating that the June
16, 2020 order granting White’s motion for new trial is interlocutory and that any
costs or attorney’s fees will be resolved in any final judgment. The order also clearly
states: “new trial specifically granted.” An order granting a new trial within the
period of the trial court’s plenary jurisdiction is generally not reviewable on appeal.
See, e.g., Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005).
Thus, this court lacks jurisdiction over this appeal. See Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001) (explaining that appeals may generally only be
taken from final judgments).

       Accordingly, the appeal is reinstated and ordered dismissed for want of
jurisdiction.1

                                        PER CURIAM

Panel consists of Justices Jewell, Spain, and Wilson.


   1
     This court notified the parties of its intent to dismiss the appeal for want of jurisdiction on
September 20, 2021. See Tex. R. App. P. 42.3.

                                                 2